  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 1 of 15



 1 THE O’MARA LAW FIRM, P.C.                             FIREARMS POLICY COALITION
   DAVID C. OMARA                                        ADAM KRAUT*
 2 (Nevada Bar No. 8599)                                 WILLIAM SACK*
   311 East Liberty Street                               1215 K Street, 17th Floor
 3 Reno, NV 89501                                        Sacramento, CA 95814
   P: (775) 323-1321                                     P: (916) 596-3492
 4 F: (775) 323-4082                                     E: akraut@fpclaw.org
   E: david@omaralaw.net                                 E: wsack@fpclaw.org
 5
   THE DIGUISEPPE LAW FIRM, P.C.                            *Admitted PHV
 6 RAYMOND M. DIGUISEPPE*
   4320 Southport-Supply Road, Suite 300
 7 Southport, NC 28461
   P: 910-713-8804
 8 E: law.rmd@gmail.com

 9 Attorneys for Plaintiffs

10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11
     ROGER PALMER, et al.,                                Case No.: 3:21-cv-00268
12
                                        Plaintiffs,       PLAINTIFF’S REPLY IN
13             v.                                         SUPPORT OF MOTION FOR
                                                          PRELIMINARY INJUNCTION
14 STEPHEN SISOLAK, in his official
   capacity as Governor of Nevada, et al.,                Judge: Hon. Miranda Du
15                                                        Date: July 16, 2021
                        Defendants.                       Time: 1:30 p.m.
16                                                        Courtroom: 5

17

18             REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

19                                           I.       INTRODUCTION

20             Ultimately, this case is not about serial numbers or background checks at all. It is about a

21 state that blew past less-restrictive means of advancing its purported interests, instead completely

22 banning law-abiding individuals from self-manufacturing their own firearms for lawful purposes,

23 and worse, criminalizing the possession of constitutionally protected items that Nevada previously

24 allowed people to have and construct. The false narrative that the State Defendants push about

25 “ghost guns” and background checks simply does not align—or fit—with the total ban enacted. 1

26

27   1
          Clark County Defendants “defer the defense of AB 286 to the Attorney General,” Clark
28 Cnty. Def. Resp. at 2. For their part, Douglas County Defendants “do not offer any arguments”
   regarding the injunctive relief being sought. Douglas Cnty. Def. Resp. at 2.

                                                      -1–
         PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 2 of 15



 1           Indeed, the State Defendants’ purported concern with unserialized weapons and background

 2 checks is completely at odds with the laws being challenged, which—rather than providing a

 3 mechanism by which individuals could submit to a background check or mark their self-built firearm

 4 with a State-issued number, do the opposite—make it impossible for an individual to comply other

 5 than through complete forced dispossession of property and termination of all proscribed conduct.

 6 The State of California—widely regarded as having strict firearms regulations—itself has chosen to

 7 provide background checks and State-issued serial numbers rather than enact a complete,

 8 confiscatory ban. In fact, a lawfully self-manufactured gun in California that does bear a State-issued

 9 serial number obtained after an applicant completes a State-provided background check is still illegal

10 to possess under Nevada’s Ban, even though, as a marked gun, it is not any kind of “ghost.” The

11 only plausible conclusion is that, rather than enacting a tailored law to directly further its purported

12 interests in background checks and serialization for tracing, Nevada chose to completely ban an

13 entire category of firearms and related conduct despite readily available less-restrictive alternatives.2

14           In the First Amendment context, for example, even if the government has a strong interest in

15 ensuring that the text of the Constitution is accurately reflected in publicly available works, it could

16 not—especially under pain of criminal sanction—require that all individuals dispossess themselves

17 of all self-printed copies of the Constitution, and then be limited to acquiring a copy of the

18 Constitution solely from government-licensed retailers selling copies produced by government-

19 licensed Constitution printers when and if those licensees choose to make copies available. As the

20 Supreme Court has made clear, “the enshrinement of constitutional rights necessarily takes certain

21 policy choices”—including Nevada’s here—“off the table.” That is essentially what Nevada is trying

22 to do here through AB 286 in targeting homemade firearms lawfully built for lawful purposes.

23           First, there is no factual support in the legislative record that “ghost guns” pose any

24 widespread or substantial risk to the public safety in Nevada. State Defendants cite only nationwide

25 data that ultimately devolves into speculation about possible connections to crime. Some percentage

26
   2
     Of course, the fact that criminals might ignore such requirements doesn’t justify a complete ban on
27 the possession and making of arms by non-criminals, especially with zero evidence that this ban is

28 more effective in preventing crime than other less-restrictive means, let alone a reasonable fit.

                                                   -2–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 3 of 15



 1 of any class of arms will always be used illegally and found at crime scenes, and there is no evidence

 2 of a disproportionate risk from law-abiding self-manufacturers. And, wherever and to whatever

 3 extent such risks may be prevalent, it is certain that Nevada’s Ban directly impacts Plaintiffs and

 4 numerous other entirely law-abiding Nevadans. These good citizens of Nevada have only ever

 5 sought to possess and use firearms components to build guns for lawful purposes. But rather than

 6 provide them with options to comply with a regulatory scheme that requires serialization and

 7 background checks, Nevada never gives them the opportunity to do so. Instead, it lumps them in

 8 with criminals who, if they prefer unserialized weapons, can and do file the serial number off a

 9 commercially produced firearm more easily than they can manufacture their own firearm.

10          Second, contrary to the claim that Plaintiffs and others like them seek to “exploit” the system,

11 “avoid” background checks, or evade serialization, the reality is that State never previously required,

12 or even provided, serialization and background check mechanisms, and now affirmatively precludes

13 them from being able to satisfy these asserted aims of the law. State Defendants, having no real legal

14 argument, simply mischaracterize Plaintiffs’ compliance with the applicable laws as ‘exploitation’ of

15 a ‘loophole’ because their lawful conduct resulted in outcomes the State now dislikes. To be sure,

16 AB 286 has now erected an absolute ban on self-manufacturing all modern, operable firearms for all

17 lawful purposes by mandating that all “unfinished frames or receivers” be serialized through a non-

18 existent serialization process under non-existent federal law, and then declaring it illegal to possess

19 or use any such part in manufacturing or assembling a firearm unless and until it so serialized.

20 Rather than provide an opportunity to serialize the firearms and submit to a background check—the

21 purported interests animating the State—everyone is just forced to dispossess themselves of it all.

22          Third, the State cannot extinguish the existing property rights of law-abiding individuals by

23 merely labeling their current arms and parts “dangerous private property” subject to destruction, or

24 by saying they can instead purchase new arms or component parts from licensed dealers. The

25 building of one’s own arms for lawful purposes has been recognized since the nation’s founding as a

26 time-honored constitutionally protected activity, long popular among many Americans—far longer

27 than any of the few regulations on self-manufacturing arms have ever existed. And the end products

28 of this protected activity fall squarely within the protected class of firearms that cannot themselves

                                                   -3–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 4 of 15



 1 be banned because they are in common use for lawful purposes throughout the country. The

 2 purchase alternative is no answer, just as it was no answer to say in Heller that people in

 3 Washington, D.C. could still purchase and possess long guns despite the (doomed) ban on handguns.

 4          The State’s attempt to absolutely ban self-manufacturing firearms, and the products involved

 5 with the process, constitutes a flagrant violation of the Second Amendment that is categorically

 6 unconstitutional under Heller and necessarily fails even intermediate scrutiny.

 7                          II.     The Extreme Prohibitions of Nevada’s Ban

 8          As of January 1, 2022, AB 286 makes it a crime for any ordinary citizen to “possess,

 9 purchase, transport or receive an unfinished frame or receiver” unless the unfinished frame or

10 receiver “is required by federal law to be imprinted with a serial number issued by a firearms

11 importer or manufacturer and the unfinished frame or receiver has been imprinted with the serial

12 number.” AB 286, § 3(1)(a)-(b) (italics added). Currently, it is literally impossible to comply with

13 such requirement, either retrospectively as to existing components, or prospectively as to new

14 components. As State Defendants’ themselves detail, while there is a proposal to change the

15 regulatory definitions of the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) to

16 require serialization of such “unfinished frames or receivers,” neither those rules nor the underlying

17 federal statutes require such serialization. Resp. at 5-6 (citing Proposed Rules, Dept. of Justice,

18 Definition of “Frame or Receiver” and Identification of Firearms, 86 Fed. Reg. 27720, 27722-27; 18

19 U.S.C. § 923(i); 27 C.F.R. § 487.92(a)). And even this proposed regulatory process would not cover

20 all of the parts prohibited under AB 286. That is, unless and until this regulation is changed—if it

21 ever is—no possession of any such components could be lawful under Nevada law.

22          Similarly, section 3.5 immediately bans the sale or transfer of any such “unfinished frame or

23 receiver” to any ordinary law-abiding citizen unless it “is required by federal law to be imprinted

24 with a serial number issued by a firearms importer or manufacturer and the unfinished frame or

25 receiver has been imprinted with the serial number.” AB 286, § 3.5(1)(a)-(b) (italics added). So,

26 unless and until—if ever—the federal regime requires such serialization, none of these people may

27 even lawfully purchase these components for purposes of self-manufacturing or assembling firearm.

28          Further, Section 4 of the Ban expressly criminalizes—also immediately—the very act of

                                                   -4–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 5 of 15



 1 “manufactur[ing] or caus[ing] to be manufactured” or “assembl[ing] or caus[ing] to be assembled”

 2 any modern operable firearm “that is not imprinted with a serial number issued by a firearms

 3 importer or manufacturer in accordance with federal law and regulations.” AB 286, § 4(1)(a)-(c)

 4 (italics added). Again, no means exist for law-abiding citizens to satisfy the supposed concerns of the

 5 State in a manner that would allow them to build their own firearms for lawful purposes.

 6          Section 5 then separately criminalizes as of January 1, 2022, any possession of modern

 7 operable firearms not “imprinted with a serial number issued by a firearms importer or manufacturer

 8 in accordance with federal law and regulations adopted thereunder.” AB 286, § 5(1)(a)-(b) (italics

 9 added). Thus, for the average Nevadan, the Ban prohibits the acquisition, possession, and use of

10 “unfinished frames or receivers” and the firearms otherwise lawfully manufactured or assembled

11 with the same for entirely lawful purposes, thereby criminalizing the entire spectrum of conduct and

12 property interests involved in the exercise of the rights secured by the Second Amendment. And, it

13 provides no compensation for the dispossession mandate that takes effect January 1, 2022.

14             III.    The Constitutional Framework that Must be Applied to This Ban

15          In defense of their Ban, State Defendants run straight to intermediate scrutiny and try to shift

16 all the burdens to Plaintiffs, arguing that the Ban does not implicate “core” Second Amendment

17 rights or at least does not seriously burden any such rights because “no proper evidence” shows

18 unserialized firearms and their precursor parts are “commonly possessed by law-abiding citizens”

19 and, even if they are, “no evidence” shows they lack other means for self-defense. Resp. at 2, 4, 11.

20 They blow past Plaintiffs’ discussion of the true test under the Heller-McDonald framework as if it

21 were just a bad riff on the test by a lone district court judge. Resp. at 9 (claiming Plaintiffs rely

22 solely on the opinion in Miller v. Bonta, __ F.Supp.3d __, WL 2284132 (S.D. Cal. 2021)). The

23 “hardware test” distilled in the Miller opinion is firmly rooted in Supreme Court authority.

24           The Supreme Court has made clear that the Second Amendment guarantees the right to keep

25 and bear all “weapons ‘typically possessed by law-abiding citizens for lawful purposes,’” Caetano v.

26 Massachusetts, 577 U.S. 411, 416 (2016) (Alito, J., concurring) (quoting District of Columbia v.

27 Heller, 554 U.S. 570, 625 (2008)), which includes all “typically possessed” firearms that are not

28 both “dangerous per se and unusual,” Caetano at 417. To be “dangerous” in this sense requires

                                                   -5–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 6 of 15



 1 substantially more than a firearm’s mere potential to cause injury, and a firearm is not “unusual” so

 2 long as it is “commonly possessed by law-abiding citizens for lawful purposes today.” Id. at 420

 3 (italics original). Thus, the Supreme Court struck down the District of Columbia’s ban on handguns

 4 because they are in common use for lawful purposes and “citizens must be permitted to use

 5 handguns for the core lawful purposes of self-defense”—despite the evidence that such arms are also

 6 used in the commission of crime. McDonald v. City of Chicago, 561 U.S. 742, 767 (2010). It

 7 reversed the Massachusetts Supreme Judicial Court’s decision on stun guns for the same reason—

 8 they “are widely owned and accepted as legitimate means of self-defense across the county,” and

 9 thus a “categorical ban of such weapons violates the Second Amendment.” Caetano at 420. (Alito,

10 J., concurring). In both cases, the availability of alternative arms for self-defense was irrelevant.

11          This right to possess and use firearms typically possessed for lawful purposes has always

12 included the right to build one’s own firearms, as illustrated by the discussion and evidence Plaintiffs

13 have already cited—none of which State Defendants attempt to dispute. See also Exh. 1, Dec. of J.

14 Greenlee, ¶¶ 11-22 (further detailing the historical foundation of the constitutionally recognized right

15 to build and possess one’s own firearms for lawful purposes). Moreover, constitutional rights

16 “implicitly protect those closely related acts necessary to their exercise.” Jackson v. City and County

17 of San Francisco, 746 F.3d 953, 967 (9th Cir. 2014). The Ninth Circuit “and other federal circuit

18 courts of appeals have held that the Second Amendment protects ancillary rights necessary to the

19 realization of the core right to possess a firearm for self-defense.” Teixeira v. County of Alameda,

20 873 F.3d 670, 677 (9th Cir. 2016). This includes “important corollary” rights, such as the right to

21 acquire ammunition, id. at 958, and the right to maintain proficiency with those arms, Ezell, 651

22 F.3d at 708. Much as the right to keep and bear arms “wouldn’t mean much without the training and

23 practice that make it effective,” Ezell at 704, the right to self-manufacture arms “wouldn’t mean

24 much” without the corresponding right to own, possess, and use them for lawful purposes.

25          The Ninth Circuit has also recognized that complete bans against the exercise of core Second

26 Amendment rights are categorically unconstitutional: “If a regulation ‘amounts to a destruction of

27 the Second Amendment right,’ it is unconstitutional under any level of scrutiny.” Young v. Hawaii,

28 992 F.3d 765, 784 (9th Cir. 2021) (quoting Silvester v. Harris, 843 F.3d 816, 821 (9th Cir. 2016)). It

                                                   -6–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 7 of 15



 1 has further instructed that strict scrutiny must be applied to any “‘law that implicates the core of the

 2 Second Amendment right and severely burdens that right.”’ Pena v. Lindley, 898 F.3d 969, 977 (9th

 3 Cir. 2018) (quoting Silvester, 843 F.3d at 821). Thus, when it comes to a ban on the exercise of core

 4 rights, at the least the government must prove the law “is narrowly tailored to serve compelling state

 5 interests.” In re National Security Letter, 863 F.3d 1110, 1121 (9th Cir. 2017). Even under

 6 intermediate scrutiny, the government bears the burden of proving the law is “narrowly tailored to

 7 serve a significant governmental interest,” Packingham v. North Carolina, 137 S. Ct. 1730, 1736

 8 (2017), which is an exceedingly tall order in any instance of a total ban.

 9                          IV.      The Ban is Categorically Unconstitutional

10          State Defendants make no attempt to dispute that the classes of arms to which the Plaintiffs’

11 firearms and component parts belong—e.g., handguns and AR-15 rifles—are in common use for

12 lawful purposes. That is already well established. See Heller, 554 U.S. at 628-29 (handguns are “the

13 quintessential self-defense weapon” “overwhelmingly chosen by American society” for lawful self-

14 defense; Staples v. United States, 511 U.S. 600, 603 (1994) (“The AR-15 is the civilian version of

15 the military’s M-16 rifle . . .”). State Defendants jab about a supposed lack of “proper evidence” that

16 homemade firearms and component parts are in common use among law-abiding citizens, without

17 acknowledging that this is their burden to carry. Anyway, their own evidence alone proves this. The

18 same sections of the Federal Register that State Defendants cite to paint their picture of perils

19 concerning “ghost guns” repeatedly emphasize the general popularity and widespread possession of

20 homemade firearms and component parts—not just among criminals, but the public at large. See

21 Resp. at 6-7 (citing 86 Fed. Reg. at 27722-27, where arms and parts are variously described as

22 “popular,” “widely available,” and “proliferat[ing] throughout the marketplace”).

23          Indeed, the many statements of concerned residents and organizations who opposed AB 286

24 included large groups speaking for the “tens of thousands” of law-abiding Nevadans seeking to

25 retain the right to peaceably build their own firearms for lawful purposes. See

26 https://www.leg.state.nv.us/App/NELIS/REL/81st2021/Bill/7778/Exhibits. Moreover, a jurisdiction

27 survey confirms that numerous retailers around the country sell precursor firearm parts now banned

28 by Nevada to people across many States, as the possession, use, and manufacturing with such parts

                                                   -7–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 8 of 15



 1 remains entirely legal in most all states. Exh. 2, Dec. of J. Ostini ¶¶ 8-10. In fact, restraints on the

 2 self-manufacturing of firearms and possession of the component parts for such purposes exist only in

 3 a small handful of states, and none rises to the level of Nevada’s Ban on the full spectrum of

 4 protected activities and property interests involved. Exh. 1, Dec. of J. Greenlee. ¶¶ 32, 37-45.

 5          Notably too, even with the enactment of the proposed new ATF rule, which would

 6 prospectively extend serialization requirements to “unfinished frames or receivers,” the federal

 7 regime would continue to permit self-manufacturing of firearms for personal use. The rule expressly

 8 declares that “nothing in this rule would restrict persons not otherwise prohibited from possessing

 9 firearms from making their own firearms at home without markings solely for personal use (not for

10 sale or distribution).” 86 Fed. Reg. at 27725, 22732 (italics added). That is, people would retain the

11 means to lawfully own, possess, use, manufacture and/or assemble firearms for personal use,

12 regardless of serialization. In fact, because the federal regulatory regime would purposefully

13 continue to permit self-building for personal use—what State Defendants falsely label a

14 “loophole”—all the barriers that Nevada has erected against the exercise of this right through AB

15 286 would remain fixed in place because serialization would still not be “required by federal law.”

16          The categorical test of Heller, as recognized by the Ninth Circuit, thus applies to the Ban’s

17 sweeping prohibitions against the constitutionally protected activities and property that it targets for

18 elimination, and compels that the Ban be declared categorically unconstitutional and enjoined.

19                 V.       The Ban is Unconstitutional Under Intermediate Scrutiny

20          At the least, it must be said that a ban of this magnitude ‘“implicates the core of the Second

21 Amendment right and severely burdens that right,”’ which triggers strict scrutiny, Pena, 898 F.3d at

22 977 (quoting Silvester, 843 F.3d at 821). And the Ban fails even under intermediate scrutiny because

23 the State cannot prove the Ban is “narrowly tailored to serve a significant governmental interest,”

24 Packingham, 137 S.Ct. at 1736, any more than it can prove that the Ban “is narrowly tailored to

25 serve compelling state interests,” In re National Security Letter, 863 F.3d at 1121 (9th Cir. 2017),

26 because there has been no tailoring at all—it is total ban. California itself demonstrates the obvious

27 availability of less restrictive means to address the State’s concern with background checks and

28 serialization. Indeed, Nevada already regulates the entire gamut of prohibited persons with its

                                                   -8–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
  Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 9 of 15



 1 existing laws that criminalize possession by every class of individual whose use of a firearm could

 2 conceivably pose a danger to themselves or others. Nev. Rev. Stat. Ann. §§ 202.300, 202.360. Even

 3 engaging in “interest-balancing” under intermediate scrutiny, the State must prove “each activity

 4 targeted within the proscription’s scope is an appropriately targeted evil,” Ward v. Rock Against

 5 Racism, 491 U.S. 781, 799–800 (1989), in demonstrating a “reasonable fit,” Board of Trustees of the

 6 University of New York v. Fox, 492 U.S. 469, 480 (1989). This the State has not and cannot do.

 7          First, State Defendants claim that “ghost guns” and their components pose a general “threat

 8 to public safety” because they can fall into the hands of prohibited persons and be used in criminal

 9 activities that cannot be adequately investigated or “traced” due to the lack of a serial number. The

10 State does not explain, let alone show with evidence, how tracing prevents crimes. In any event, the

11 data on which State Defendants rely to support their claimed interest is speculative, at best. The sole

12 support for this claim consists of references to two pages of the Federal Register where the ATF has

13 compiled some information about this supposed “ghost gun” phenomenon, which State Defendants

14 portray as establishing “[l]aw enforcement agencies recovered nearly 24,000 ghost guns at crime

15 scenes between 2016 and 2020,” and “that number has been increasing every year.” Resp. at 7

16 (citing 86 Fed. Reg. at 27722-23). But the sources cited for ATF’s information are limited to

17 publications of newspaper and media outlets, like the Baltimore Sun, the Wall Street Journal, NPR,

18 and CBS News, concerning a supposed rise in crimes involving “ghost guns” in a handful of other

19 states. 86 Fed. Reg. 27722 n. 17. Not one report or publication from any law enforcement agency is

20 included among these hearsay sources. If should records existed, State Defendants, in particular,

21 would have access to them, yet none were provided, or even aggregated and summarized.

22          In fact, while State Defendants portray the locations where these “ghost guns” were

23 recovered as clearly established “crimes scenes,” ATF’s data compilation includes a notable

24 disclaimer: the ATF referred to them only as “potential crime scenes,” acknowledging that “ATF

25 does not know if the firearm being traced by the law enforcement agency was found at a crime scene

26 as opposed to one recovered by them that was stolen or otherwise not from at the scene of a crime.”

27 Id. at n. 18 (italics added). Whatever limited evidentiary value this information might have, none of

28 it concerns the situation within Nevada where this Ban has been imposed. Thus, the sole basis for the

                                                   -9–
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
 Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 10 of 15



 1 governmental interest that the State has asserted in support of the Ban is staked around information

 2 that reduces to nothing more than speculative hearsay, as the ATF itself essentially concedes.

 3            Second, State Defendants cannot avoid responsibility for this unwarranted and unjustified

 4 Ban by couching it as “a longstanding, presumptively lawful regulation” insulated from review.

 5 Resp. at 10 (citing Heller, 554 U.S. at 626-27). Indeed, what they claim is “presumptively lawful” is

 6 “a serialization requirement.” Resp. at 10 (italics added). But the Ban affirmatively precludes people

 7 from obtaining serialization (or even a background investigation) as means to lawfully self-build.

 8 The refusal to provide any mechanism to comply with the very procedure the State claims is

 9 essential to protect the public safety certainly can have no historic pedigree at all. A mandate

10 without available means of compliance is not and cannot be presumptively lawful—it is

11 presumptively unlawful and a disingenuous means of banning the underlying activity in toto. Any

12 such regulation is necessarily stripped of any “presumptive” lawfulness it might otherwise hold at

13 the outset. See Pena, 898 F.3d at 1009-1010 (quoting Heller II, 670 F.3d 1244, 1253 (D.C. Cir.

14 2011)) (observing that, like all legal presumptions, this presumption is rebutted upon a showing that

15 ‘“the regulation does have more than a de minimis effect on [plaintiff’s] right”’).

16          Further, this Ban, as a whole, is simply far afield from any of the types of regulations that the

17 Heller court recognized as “presumptively lawful,” which were “prohibitions on the possession of

18 firearms by felons and the mentally ill, or laws forbidding the carrying of firearms in sensitive places

19 such as schools and government buildings, or laws imposing conditions and qualifications on the

20 commercial sale of arms.” Heller at 626-27. The only remotely related concern that State Defendants

21 have articulated is “the possession of firearms by felons and the mentally ill.” Yet, they cite no

22 evidence and articulate no reason for believing that, if and when such individuals engage in gun-

23 related crime, they use “ghost guns” any more than they use commercially manufactured firearms.

24 Additionally, as a general matter, governmental regulations on the exercise of the right to self-

25 manufacture firearms are simply not “longstanding.” They are instead of very recent advent among

26 the small handful of states that do impose such restrictions. Dec. of J. Greenlee, ¶¶ 37-45.

27          Third, State Defendants also cannot insulate the Ban from Plaintiffs’ requested judicial relief

28 by pointing to the supposed alternatives that still exist for the exercise of the rights it otherwise

                                                  - 10 –
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
 Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 11 of 15



 1 stamps out. The Supreme Court has already flatly rejected such arguments, in both Heller and

 2 Caetano. Heller, 554 U.S. at 629; Caetano, 577 U.S. 416-420. Moreover, as already noted, the State

 3 has left its law-abiding citizens no viable channels for the exercise of the extinguished rights, by

 4 tying all the potential alternative channels to a non-existent serialization process.

 5          Lastly, the non-binding opinion of the Third Circuit in United States v. Marzzarella, 614 F.3d

 6 85 (3d Cir. 2010) on which State Defendants heavily rely, Resp. 11-13, does not change things. That

 7 case involved a challenge to federal prohibition of possessing firearms with required serial numbers

 8 defaced, under 18 U.S.C. § 922(k), not a ban on the full spectrum of constitutionally protected

 9 predecessor conduct involved in the building of a firearm for lawful purposes with precursor firearm

10 components that do not now—and may not ever—themselves require any serialization under the

11 federal regime. And even if a serialization requirement in general is permissible, there are far less

12 restrictive means of requiring serialization of firearm precursors and self-manufactured firearms by

13 providing an actual mechanism of compliance. Further, what State Defendants seek to portray as a

14 “loophole” in the federal law has been the status quo for more than 50 years now—prior to that,

15 there were no such regulations at all—and the proposed new ATF rule continues to preserve an

16 express exception for the building of homemade firearms for personal use. That is also why the Pena

17 case, upholding California’s handgun microstamping requirement, is inapposite. Resp. at 12 (citing

18 Pena, 898 F. 3d at 982). As heavily regulated as the California regime is, the Ban still stands in stark

19 contrast, because even California has established a process for residents to make their own firearms

20 so long as they obtain a state-issued serial number. Cal. Penal Code §§ 29180(b)(1), 29182(b)(1).

21            VI.     Any Taking of This Valuable Property Requires Just Compensation

22          The entire thesis of State Defendants’ claim that no compensation at all is required for the

23 forced dispossession of the countless homemade firearms and components targeted by the Ban rests

24 on the notion that the State can treat all such objects as “dangerous private property” subject to

25 complete destruction under the government’s “police powers.” Resp. 13-14 (citing Guedes v. ATF,

26 __ F.Supp.3d __ (D.C. Cir. 2021), 2021 WL 663183). Yet, their position here stands in stark contrast

27 to its position concerning the Second Amendment claim, in which context it has not even attempted

28 to claim, much less show, the homemade firearms and components at issue are either “dangerous” or

                                                  - 11 –
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
 Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 12 of 15



 1 “unusual”—let alone both—so as to be stripped of constitutional protection. That the State provides

 2 no viable means of making the existing property “safe,” i.e., having it serialized so as to remove the

 3 supposed nuisance, illustrates that the problem is not with the property itself, but with the restrictive

 4 regulatory regime that literally makes compliance impossible. That is not even a remote basis for

 5 invoking a public safety exception to the Takings Clause. It is equivalent to forbidding a homeowner

 6 from installing noise abatement technology on his or her vehicle and then claiming that the noisy car

 7 is now a nuisance. And it is surely no answer to say that compensation can be denied because the

 8 property at issue is personal, as opposed to real, property. Resp. at 14. Property is property. See

 9 Horne v. Dept. of Agriculture, 576 U.S. 352, 358 (2015) (“The Government has a categorical duty to

10 pay just compensation when it takes your car, just as when it takes your home.”). Thus,

11 compensation is due for any taking of this constitutionally protected property and injunctive relief is

12 appropriate in the Takings context unless and until such time that just compensation is provided.

13                                            VII.     Conclusion

14          Even the most lenient form of scrutiny cannot save the Ban because it flatly fails every test.

15 With the deprivation of constitutional rights so abundantly clear, it necessarily follows that (1)

16 Plaintiffs stand to “prevail on the merits with a reasonable certainty,” South Bay United Pentecostal

17 Church v. Newsom, __ F.Supp.3d __, 2020 WL 7488974 (S.D. 2020), *6, (2) they and all similarly

18 situated Nevadans face “irreparable injury,” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir.

19 2012), (3) the State by contrast “cannot suffer harm from an injunction that merely ends an unlawful

20 practice,” Rodriguez v. Robbins, 715 F.3d 1006, 1029 (9th Cir. 2013), and (4) inevitably the “public

21 interest … tip[s] sharply in favor of enjoining” the law, Klein v. City of San Clemente, 584 F.3d

22 1196, 1208 (9th Cir. 2009). Thus, all relevant factors weigh heavily in favor of issuing injunctive

23 relief against the Ban under all variations of the essential test for granting such relief.

24          And the injunctive relief is necessary against all the Douglas County Defendants just the

25 same, see Resp. of Douglas Cnty. Def. at 1-2 (summarily asserting without argument or authority

26 that no “justiciable controversy” exists as between them and Plaintiffs), because they are charged

27 with enforcement of the Ban against all Douglas County residents for long as it is in effect.

28 Dated: July 9, 2021                                     Dated: July 9, 2021

                                                  - 12 –
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
 Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 13 of 15



 1 THE O’MARA LAW FIRM, P.C.                                    THE DIGUISEPPE LAW FIRM, P.C.

 2                                                                  /s/ Raymond M. DiGuiseppe
                /s/ David C. O’Mara
 3           DAVID C. O’MARA, ESQ.                                RAYMOND M. DIGUISEPPE
   311 E. Liberty Street                                   4320 Southport-Supply Road, Ste 300
 4 Reno, NV 89501                                          Southport, NC 28461
   Tel: 775.323.1321                                       910.713.8804
 5 david@omaralaw.net                                      Law.rmd@gmail.com

 6
     FIREARMS POLICY COALITION                             FIREARMS POLICY COALITION
 7
            /s/ Adam Kraut_________________                          /s/ William Sack_______
 8          ADAM KRAUT, ESQ.                                        WILLIAM SACK, ESQ
   1215 K Street 17th Floor
 9 Sacramento, CA 95814
   916.596.3492
10 akraut@fpclaw.org

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 13 –
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
 Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 14 of 15



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I am an employee of The O’Mara Law Firm, P.C. and on this date, the

 3 foregoing document was filed electronically via the Court’s ECF system which provided notification

 4 of such filing to counsel of record for all parties.

 5
     Dated: July 9, 2021                                             /s/ Bryan Snyder
 6                                                                  BRYAN SNYDER

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 14 –
      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
 Case 3:21-cv-00268-MMD-WGC Document 40 Filed 07/09/21 Page 15 of 15



 1                                        INDEX OF EXHIBITS

 2     Exh No.                                 Description                                   Pages

 3          1                       Declaration of Joseph Greenlee                              18

 4          2                         Declaration of Joseph Ostini                              9

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 - 15 –
     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION (3:21-CV-00268-MMD-EGC)
